- Prepared by EDGARX.com Media release Rio Tinto board changes 20 June 2017 Rio Tinto senior independent director John Varley has resigned as a non-executive director and will step down from the board with immediate effect. Mr Varley joined the Rio Tinto board in September 2011 and was also the chair of the Remuneration Committee. Rio Tinto chairman Jan du Plessis said "I am very grateful for Johns outstanding contribution over the five or so years he has been on the board. The board holds him in the highest regard and will miss his valuable insight. Personally, I am not only losing a senior independent director, but a close colleague, whose wisdom and support I am going to miss tremendously. On behalf of the board I wish John the very best for the future". An announcement about the appointment of a new senior independent director and chair of the Remuneration Committee will be made in due course. Page 1 of 2 Contacts media.enquiries@riotinto.com www.riotinto.com Follow @RioTinto on Twitter Media Relations, United Kingdom Illtud Harri T +44 20 7781 1152 M +44 7 David Outhwaite T +44 20 7781 1623 M +44 7 David Luff T +44 20 7781 1177 M +44 7 Investor Relations, United Kingdom John Smelt T +44 20 7781 1654 M +44 7 David Ovington T +44 20 7781 2051 M +44 7 Media Relations, Australia Ben Mitchell T +61 3 9283 3620 M +61 Anthony Havers T +61 8 9425 8557 M +61 Investor Relations, Australia Natalie Worley T +61 3 9283 3063 M +61 Rachel Storrs T +61 3 9283 3628 M +61 Nick Parkinson T +44 20 7781 1552 M +44 7 Rio Tinto plc 6 St James’s Square London SW1Y 4AD United Kingdom T +44 20 7781 2000 Registered in England No. 719885 Rio Tinto Limited 120 Collins Street Melbourne 3000 Australia T +61 3 9283 3333 Registered in Australia ABN 96 Page 2 of 2
